Citation Nr: 0325685	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-05 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependents' educational assistance under 
38 U.S.C.A. Chapter 35.
 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel

REMAND

On October 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for the claims folder in its entirety 
to be referred to a VA physician in the specialty 
of internal medicine for its review and entry of a 
professional opinion, with full supporting 
rationale, as to the each of the following:

(a)  What were the primary and secondary 
or contributory causes of the veteran's 
death?  

(b)  Is it at least as likely as not 
that any primary or contributory cause 
of the veteran's death had its onset 
during the veteran's period of military 
service from September 1967 to June 
1969?

(c)  Is it at least as likely as not 
that organic heart disease, 
hypertension, arteriolosclerosis, 
diabetes mellitus, nephritis, or any 
organic disease of the nervous system of 
the veteran was manifested within one 
year of his discharge from service in 
June 1969??  If manifested within one 
year postservice, all manifestations of 
the disease should be discussed.

(d)  Is it at least as likely as not 
that any disease having its origin in 
service, including any of the veteran's 
multiple service-connected disabilities 
(post-traumatic stress disorder, 
residuals of a shell fragment wound of 
the right arm with a fracture of the 
humerus and scarring, residuals of a 
shell fragment wound of the left thigh 
with a fracture of the left femur, 
partial paralysis of the right ulnar 
nerve, and residuals of a gunshot wound 
of the left forearm) or organic heart 
disease, hypertension, arteriosclerosis, 
diabetes mellitus, nephritis, or an 
organic disease of the nervous system, 
as manifested during the one-year period 
following his service discharge in June 
1969, was of such a nature and severity 
as to have in any way precipitated or 
hastened the death of the veteran?

(e)  Is it at least as likely as not 
that the veteran's diabetes mellitus was 
of a Type II variety?  If so, at what 
point in time was Type II diabetes first 
shown; was there a change from Type I to 
Type II diabetes as reflected in records 
of the veteran's hospitalization in May 
1995 at Zurbrugg Memorial Hospitals, 
Rancocas Valley Division, and, if so, on 
what basis; and was any initial 
diagnosis of Type I diabetes an error or 
was there a change in the nature of the 
underlying disease or its treatment as 
to warrant a change in classification?  
Also, is it at least as likely as not 
that the veteran's Type II diabetes 
mellitus, if any, was a primary or 
contributory cause of his death?  
Finally, using sound medical judgment 
and consideration of all the evidence of 
record, is there affirmative evidence 
that any diabetes mellitis, Type II, was 
not the result of exposure to herbicides 
during military service.

Use by the reviewer of the italicized 
language in formulating a response to each of 
the questions posed is requested.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	S. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





